DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the activation unit as part of a pipe coupling (see at least claims 1, 5-7, 9-10, 13-14, 18, 21, and 25-28), the second and third activation units, the second and third sealing devices, the one or more additional sealing devices (i.e. all as part of the pipe coupling) (see at least claims 5-8 and 25-27), the control unit and the remote electronic components (i.e. as part of the pipe coupling embodiment (e.g. as seen in Figs. 1-5 only)), (see at least claims 13-18 and 28-30), the hydraulic unit (i.e. as part of the pipe coupling embodiment (e.g. as seen in Figs. 1-5 only) (see at least claim 10), and the first and second materials of the sealing device both in contact with the pipe along the seal (i.e. in the embodiment where the device is a pipe coupling (e.g. as seen in Figs. 1-5 only)) (see at least claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes that the only embodiment that is clearly a pipe coupling appears to be the embodiment as illustrated in Figs. 1-5 and it’s accompanying description in the specification, all other Figures and descriptions appear to only disclose a non-annular sealing device/packer (and as such cannot be said to be the claimed circumferential seal capable of isolating different annular regions from one another). Examiner notes that adding such to the drawing would likely 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “an activation unit configured to adjust the sealing device to an activated state…”. This limitation is not sufficiently described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically though there is literal antecedent basis support for this limitation and though the activation unit is sufficiently described in other embodiments, the claims require a pipe coupling which appears to only be sufficiently disclosed in embodiments such as those seen in Figs. 1-5, where the activation unit is not specifically described or detailed in such a way as to reasonably convey that Applicant had full possession of the claimed subject matter. Appropriate correction is required. Examiner does however note that the function of the activation unit is described regarding the claimed embodiment and recommends claiming “the pipe coupling device configured to adjust the sealing device to an activated state…”.


Claims 5-8 and 25-27 each recite limitations regarding multiple sealing devices and/or activation units. These limitations were not sufficiently described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically though there is literal antecedent basis support for these limitations the disclosure merely discloses that there can be plural of such essentially without any other sufficient detail (e.g. regarding how they would be designed, arranged, usable together, etc.). Appropriate correction is required. Examiner recommends canceling these claims as it appears adding sufficient details to the specification would likely introduce at least some small amount of new matter to the claims.

Claims 5-7, 9-10, 13, 14, and 18 each recite limitations related to the or an activation unit and fail to meet the written description requirement of 112(a) in the same manner as claim 1, above. Appropriate clarification and correction is required. For claims 9 Examiner recommends amending such to recite the function of the activation unit, removing the phrase “activation unit”. For claims 5-7, 10, 13, 14, and 18 Examiner recommends cancellation of the claims due to the other above 112(a) rejections and drawing objections of these claims.

Claim 10 recites the limitation “a hydraulic system”. This limitation is not sufficiently described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 13-18 and 28-30 each recite limitations regarding the pipe coupling comprising a control unit with various capabilities/performing various functions. These limitations were not sufficiently described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically though there is literal antecedent basis support for these limitations the disclosure does not adequately describe the control unit as part of the embodiment of the claimed coupling/method (i.e. the specification and Figures appear to only sufficiently disclose the control unit with regards to embodiments such as those shown in Figs. 6-7, which as noted above do not appear to the claimed embodiment) the general disclosure of a control unit and it’s functions in other parts of the specification is not sufficient disclosure that all embodiments can have such under 112(a). Appropriate correction is required. Examiner recommends canceling these claims as it appears adding sufficient details to the specification would likely introduce at least some small amount of new matter to the claims. Alternatively it is possible claims 13-18 could be amended to read “capable of use with a control unit”.


Claim 21 recites the limitation “with an activation unit to adjust the sealing device to an activated state…”. This limitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically though there is literal antecedent basis support for this limitation and though the activation unit is sufficiently described in other embodiments, the claims require a pipe coupling which appears to only be sufficiently disclosed in embodiments such as those seen in Figs. 1-5, where the activation unit is not specifically described or detailed in such a way as to reasonably convey that Applicant had full possession of the claimed subject matter. Appropriate correction is required. Examiner does however note that the function of the activation unit is described regarding the claimed embodiment and recommends claiming “to adjust the sealing device to an activated state…”.

Claims 25-28 each recite limitations related to the or an activation unit and fail to meet the written description requirement of 112(a) in the same manner as claim 21, above. Appropriate clarification and correction is required. Examiner recommends cancellation of these claims.

Claims 2-4, 11, 12, 19, 20, and 22-24 fail to meet the written description requirement at least by virtue of depending on a claim rejected under 112(a) above (e.g. at least claim 1 or 21).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11, 21-24, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke (US 2011/0037229).
With regards to claims 1 and 21, Clarke discloses a pipe coupling (10, which Examiner notes is a pipe coupling and packer as it is disclosed as a packer that is positioned between and thus connecting/coupling two pipe segments, as labeled in Examiner annotated Fig. 12 below) and method of sealing a pipe assembly (as disclosed in paragraphs [0064], etc., Figs. 3-6, 7-9, etc.) comprising connecting a first pipe segment (as labeled in Examiner annotated Fig. 12 below) of the pipe assembly (as seen in Figs. 12, etc. the combination of the pipe segments and the coupling 10) to a second pipe segment (as labeled in Examiner annotated Fig. 12 below) of the pipe assembly with a body (i.e. the body of 10) of a pipe coupling device (as seen in Figs. 10-12, etc.); radially extending a sealing device (including 12 and 44 shown extending between and run-in and expanded condition between Figs. 3-6, 7-9, 10-12, and as described in paragraphs [0064], etc.) of the pipe coupling device from the body with an activation unit (e.g. the setting tool as described in paragraphs [0064], etc.) of the pipe coupling device to adjust the sealing 


    PNG
    media_image1.png
    497
    425
    media_image1.png
    Greyscale


With regards to claims 2 and 22, Clarke discloses that the peripheral element comprises a first flap (one of 44 or the flap portions of 76a or b) and a second flap (another one of 44 or the flap portions of 76a or b) that are pivotable with respect to the circumferential element (as seen between Figs. 7-9 and 10-12, etc. they flex which can be considered a pivot).

With regards to claims 3 and 23, Clarke discloses adjusting the peripheral element between: an open configuration in which the first and second flaps extend away from the circumferential element (i.e. the configuration as seen in Fig. 8, wherein the flaps extend away 

With regards to claims 4 and 24, Clarke discloses urging the circumferential element into the gap when the sealing device is in an activate state (as seen in Fig. 9 as the circumferential element expands and is in in the gap).

With regard to claim 11, Clarke discloses one or more positioning elements (e.g. the outer surface of 12/62, 30/74, 42, 44/76, etc.) carried by the body and configured to center the pipe coupling device about a central axis of the pipe (i.e. as seen in Figs. 3-9, etc. as each of these is an element that either presses against the bore of the pipe, or aids in attachment to the pipe segments to the seal, each of which can aid in centering the coupling device about a central axis of the pipe at least in some way).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5-10, 19-20, and 25-27*** are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 2011/0037229) alone.
With regard to claims 5 and 25, Clarke fails to disclose that the sealing device is a first sealing device, the activation unit is a first activation unit, the activated state is a first activated state, and the pipe coupling device further comprises a second sealing device comprising the first material, the method further comprising radially extending the second sealing device from the body with a second activation unit of the pipe coupling device to adjust the second sealing device to a second activated state. However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made to have modified the device of Clarke such that the sealing device is a first sealing device, the activation unit is a first activation unit, the activated state is a first activated state, and the pipe coupling device further comprises a second sealing device comprising the first material, the method further comprising radially extending the second sealing device from the body with a second activation unit of the pipe coupling device to adjust the second sealing device to a second activated state as such would In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Additionally and/or alternatively it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made to have modified the device of Clarke such that the sealing device is a first sealing device, the activation unit is a first activation unit, the activated state is a first activated state, and the pipe coupling device further comprises a second sealing device comprising the first material, the method further comprising radially extending the second sealing device from the body with a second activation unit of the pipe coupling device to adjust the second sealing device to a second activated state as Examiner hereby takes Official Notice that the art is replete with examples of pipe couplings (e.g. in oil well tubing strings) having plural activation units and sealing devices arranged together into one string (e.g. such that the entire device can be considered a piper coupling) and thus a first sealing device, the activation unit is a first activation unit, the activated state is a first activated state, and the pipe coupling device further comprises a second sealing device comprising the first material, the method further comprising radially extending the second sealing device from the body with a second activation unit of the pipe coupling device to adjust the second sealing device to a second activated state. Such a modification would provide the expected benefit of sealing plural different sections of the pipe and/or providing backup sealing.

With regard to claims 6 and 26, the combination (Clarke) fails to disclose a third sealing device carried by the body and comprising the second material, the method further comprising radially extending the third sealing device from the body with a third activation unit of the pipe In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Additionally and/or alternatively it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made to have modified the device of the combinaiton such that a third sealing device carried by the body and comprising the second material, the method further comprising radially extending the third sealing device from the body with a third activation unit of the pipe coupling device to adjust the third sealing device to a third activated state in which the third sealing device further forms the seal with the pipe as Examiner hereby takes Official Notice that the art is replete with examples of pipe couplings (e.g. in oil well tubing strings) having plural activation units and sealing devices arranged together into one string (e.g. such that the entire device can be considered a piper coupling) and thus a third sealing device carried by the body and comprising the second material, the method further comprising radially extending the third sealing device from the body with a third activation unit of the pipe coupling device to adjust the third sealing device to a third activated state in which the third sealing device further forms the seal with the pipe. Such a 

With regard to claims 7 and 27, the combination fails to disclose selectively activating the first, second, and third sealing devices independently of each other with the first, second, and third activation units, respectively. However is would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device/method of the combination such that it discloses selectively activating the first, second, and third sealing devices independently of each other with the first, second, and third activation units, respectively as Examienr hereby takes Official Notice that the art is replete with examples of pipe coupling devices (e.g. tubular strings in oil wells) wherein they disclose selectively activating the first, second, and third sealing devices independently of each other with the first, second, and third activation units, respectively. Such a modification provides the expected benefits of being able to independently isolate various portion of the pipe (e.g. well) bore for various testing, repair, etc. operations.

With regard to claim 8, Clarke fails to explicitly disclose one or more additional sealing devices. However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made to have modified the device of Clarke such that it has one or more additional sealing devices as such would essentially only involve the mere duplication of parts already described in in Clarke, and the mere duplication of parts has been held to have no patentable significance unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Additionally and/or alternatively it would have been 

With regard to claim 9, Clarke fails to explicitly disclose that the activation unit is further configured to adjust the sealing device to a deactivated state in which the sealing device is disposed substantially within the body to form an opening between the coupling device and the pipe that allows fluid communication between the first and second annular regions (However as seen in Figs. 3, 7-8, etc. the sealing device is clearly capable of a deactivated state). However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Clarke such that the activation unit is further configured to adjust the sealing device to a deactivated state in which the sealing device is disposed substantially within the body to form an opening between the coupling device and the pipe that allows fluid communication between the first and second annular regions as Examiner hereby takes Official Notice that the art is replete with such expandable seals for between concentric pipes (e.g. well bored and work strings in the well bore) that can be both activated and deactivated such that the activation unit is further configured to adjust the sealing device to a deactivated state in which the sealing device is disposed substantially within the body to form an opening between the coupling device and the pipe that allows fluid communication between the 

With regard to claim 10, Clarke is silent as to what specifically activates the activation unit and thus fails to explicitly disclose that the activation unit comprises a hydraulic system configured to adjust the sealing device to the activated state. However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Clarke such that the activation unit comprises a hydraulic system configured to adjust the sealing device to the activated state as Examiner hereby takes Official Notice that the art is replete with such expandable seals being activated by a hydraulic system. Such a modification would provide the expected benefit of easy activation as pressurized fluid could easily be pumped down the pipe into the activation unit resulting in a cheap and effective activation of the seal.

With regard to claim 19, Clarke is silent as to the exact elastomer of the first material and thus fails to disclose that is comprises rubber. However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have selected rubber for first material as it has been held to be within the general skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	

claim 20, Clarke is silent as to the exact material of the second material and thus fails to disclose that is comprises metal. However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have selected metal for second material as it has been held to be within the general skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 12-18 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 2011/0037229) in view of Costa de Oliveira (US 2018/0298717).
With regard to claim 12, Clarke fails to disclose a first pressure sensor arranged along the body to measure a first pressure in the first annular region; and a second pressure sensor arranged along the body to measure a second pressure in the second annular region.
Costa de Oliveira discloses a similar sealing device (103) for sealing between a pipe and pipe segments concentrically within the pipe (e.g. in a well-bore), wherein there is a first pressure sensor (206) arranged along the body (as seen in Fig. 2) to measure a first pressure in the first annular region (as disclosed in paragraph [0039], etc.); and a second pressure sensor (218) arranged along the body (as seen in Fig. 2) to measure a second pressure in the second annular region (as disclosed in paragraph [0039], etc.).
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Clarke such that it includes a first pressure sensor arranged along the body to measure a first pressure in the first annular region; and a second pressure sensor arranged along the body to measure a second pressure in the second 

With regard to claim 13, the combination fails to disclose a control unit in electrical communication with remote electronic components and with the activation unit, the one or more positioning elements, and the first and second pressure sensors.
Costa de Oliveira discloses a similar sealing device (103) for sealing between a pipe and pipe segments concentrically within the pipe (e.g. in a well-bore), wherein there is a control unit (as seen in Fig. 3, described in paragraphs [0040], etc.) in electrical communication with remote electronic components and with the activation unit, the one or more positioning elements, and the first and second pressure sensors (as seen in Fig. 3, etc.).
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Clarke such that it includes a control unit in electrical communication with remote electronic components and with the activation unit, the one or more positioning elements, and the first and second pressure sensors as taught by Costa de Oliveira. Such a modification would provide the expected benefit of allowing for remote monitoring and control of the seal and monitoring performance/efficiency of the seal (see Costa de Oliveira abstract, etc.).

With regard to claim 14, the combination (Costa de Oliveira) discloses the control unit is configured to receive status information in real time from one or more of the activation unit, the one or more positioning elements, and the first and second pressure sensors (see paragraphs [0035, etc.]).

With regard to claim 15, the combination (Costa de Oliveira) discloses that the control unit is configured to transmit the status information in real time to one or more of the remote electronic components (see paragraphs [0035, etc.]).

With regard to claim 16, the combination (Costa de Oliveira) discloses that the control unit is configured to identify a failure associated with the sealing device based on the status information (see paragraphs [0046], etc.).

With regard to claim 17, the combination (Costa de Oliveira) discloses that the control unit is configured to receive a sealing command from one or more of the remote electronic components (see paragraphs [0041], etc.).

With regard to claim 18, the combination (Costa de Oliveira) discloses that the control unit is configured to send the sealing command to the activation unit for activation of the sealing device (see paragraphs [0006], [0041], etc.).

With regard to claim 28, Clarke discloses one or more positioning elements (e.g. the outer surface of 12/62, 30/74, 42, 44/76, etc.) carried by the body and configured to center the pipe coupling device about a central axis of the pipe (i.e. as seen in Figs. 3-9, etc. as each of these is an element that either presses against the bore of the pipe, or aids in attachment to the pipe segments to the seal, each of which can aid in centering the coupling device about a central axis of the pipe at least in some way).

Costa de Oliveira discloses a similar sealing device (103) and method for sealing between a pipe and pipe segments concentrically within the pipe (e.g. in a well-bore), wherein the method comprises receiving status information at a control unit (as seen in Fig. 3, described in paragraphs [0040], etc.) of the pipe coupling device from one or more of: the activation unit; a first pressure sensor (206) of the pipe coupling device arranged along the body (as seen in Fig. 2) to measure a first pressure in the first annular region (as disclosed in paragraph [0039], etc.); a second pressure sensor (218) of the pipe coupling device arranged along the body to measure a second pressure in the second annular region (as disclosed in paragraph [0039], etc.).
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device and method of Clarke such that it includes receiving status information at a control unit of the pipe coupling device from one or more of: the activation unit; a first pressure sensor of the pipe coupling device arranged along the body to measure a first pressure in the first annular region; a second pressure sensor of the pipe coupling device arranged along the body to measure a second pressure in the second annular region as taught by Costa de Oliveira. Such a modification would have provided the expected benefit of 

With regard to claim 29, the combination (Costa de Oliveira) discloses that the control unit is configured to transmit the status information in real time to one or more of the remote electronic components (see paragraphs [0035, etc.]).

With regard to claim 30, the combination (Costa de Oliveira) discloses that the control unit is configured to identify a failure associated with the sealing device based on the status information (see paragraphs [0046], etc.).

Examiner’s Comments/Recommendations
In the interest of expedited prosecution Examiner recommends correcting the above drawing and 112 issues and then further specifying the configurations of the flaps in the independent claims (e.g. incorporating the subject matter of claims 2 and 3 and further claiming how at least the ends of the flaps extend radially outward perpendicular to the pipe segments/pipe in the open configuration and extend axially, substantially parallel thereto in the closed configuration). Though additional search and/or consideration would be required to determine allowability it is believed that should all such recommendations be incorporated substantial progress would likely be made.
Examiner notes that should the additional embodiments or features that are objected to or rejected under 35 USC 112 above be desired to be claimed, a Continuation-in-Part application would be recommended to be filed with at least corrected drawings showing the claimed combinations of features, showing if all embodiments are pipe couplings (i.e. as the embodiments of Figs. 6-13 are unclear whether they are pipe couplings, packers, non-annular .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of other similar seals and pipe couplings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675